Citation Nr: 1137943	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment. 

In December 2005, the Veteran testified at a hearing before a decision review officer.  A transcript of the hearing has been associated with the claims folder.

In August 2010, the Board remanded this claim to obtain additional treatment records and to afford the Veteran a VA examination.  These remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's August 2010 remand also referred the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for blurred vision and headaches as such issue was raised by the Veteran's testimony at her December 2005 hearing.  It does not appear that the issue has been adjudicated.  Therefore, the Board again refers the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for blurred vision and headaches to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

The Veteran has an additional disability of scarring as a residual of burns on her neck that was not a reasonably foreseeable complication of VA treatment. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the claim for compensation benefits under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment, no further discussion of these VCAA requirements is required with respect to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that she has residuals of burns on her neck that is the result of psoralen-ultraviolet-light (PUVA) treatment in February and July 2001 at a VA Medical Center (VAMC).  She contends that she was not notified that burns were a potential complication of such treatment. 

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

In the present appeal, according to post-service medical records, the Veteran reported a 10 year history of vitiligo and that she had responded well to light treatment in the past in May 1999.  In June 2000, she expressed a desire to start PUVA to which she responded very rapidly in the past.  Records dated in January 2001 and February 2001 indicates that the Veteran responded well to PUVA.  The February 2001 note shows that the Veteran had been seen by a private dermatologist, Dr. B.  The record also shows that Dr. B. wanted the Veteran receive her PUVA treatment at VA since she worked there.  The Veteran reported having an adverse reaction of severe burns in March 2001.  She revealed that she was placed on a prednisone taper by Dr. B. and had a marked improvement in condition.  The burns were shown to be resolved in April 2001.  The Veteran presented for an acute visit with burns secondary to PUVA in July 2001; the diagnosis was second degree burn secondary to PUVA.  An addendum to that record dated in August 2001 indicates that the Veteran applied topical ointment to new vitiligo spots, but did not tell her treatment providers since she did not want to start her PUVA treatment from the beginning.  The Board observes that the claims file does not contain a copy of any consent form, nor is there any indication that the Veteran was apprised of possible complications from PUVA treatment.

The Veteran testified at her December 2005 hearing that her private physician, Dr. B. set up her treatment through VA and that VA's treatment was pursuant to Dr. B.'s instructions.  She indicated that she was not told that she would get burned by the treatment.  She also testified that no physician had provided any opinion that the burns she received were the result of improper care, lack of proper skill, or error in judgment by VA.  

The Veteran was afforded a VA examination in October 2010.  Examination revealed a neck burn scar.  The Veteran reported being depressed due to concerns over appearance and dismay over comments by relatives and acquaintances.  She had to wear clothing that concealed her neck because of the scarring.  Her vitiligo had not always affected that area, so she could at times wear lower necked tops.  The Veteran was diagnosed with neck burn scar.  The examiner noted that the claims folder did not contain an informed consent for PUVA therapy.  The examiner opined that the Veteran had an additional disability of altered appearance due to the hyperpigmented area, which was a residual of neck burns.  It was not at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in the evaluation and care regarding the Veteran's PUVA treatment in 2001.  The additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in delaying hospital care, medical or surgical treatment.  The additional disability was an event that was not reasonably foreseeable.  The examiner's rationale was that the description of the Veteran's PUVA treatment and adjustments of the treatment after her chest first degree burn (with no current residuals) and her neck second degree burns indicated an appropriate standard of care for the Veteran's condition, treatment, and the complications of her treatment.  

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of  VA treatment is warranted.  The evidence clearly shows that the Veteran has an additional disability from the treatment as the VA examination revealed scarring on the Veteran's neck.  The examiner opined that such additional disability was the result of the Veteran's PUVA treatment received through VA.  Therefore, additional disability as a result of VA treatment has been shown.  The Board acknowledges that the PUVA treatment that the Veteran received was prescribed by a private physician.  However, the treatment was performed at a VAMC.  Additionally, the examiner opined that the additional disability was an event not reasonably foreseeable.  That opinion is uncontradicted.  

The examiner's opinion is further supported by the Veteran's testimony that she was not warned that burns were a possible complication.  The Veteran is competent to report what she was told about her treatment.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, there is nothing in the record to indicate that the Veteran is not credible.  Additionally, as discussed above, the claims folder does not include any consent form.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Without a copy of a consent form that lists second degree burns as a possible complication, the Board cannot conclude that the Veteran's additional disability was an event that was reasonably foreseeable, especially in light of the examiner's opinion.  Although the examiner's opinion indicates that VA exercised the degree of care that would be expected of a reasonable health care provider , the evidence fails to show that such treatment was performed with the Veteran's informed consent.  

In sum, the evidence shows that the Veteran has an additional disability of residual scarring on her neck from PUVA treatment performed at a VAMC.  Although the evidence does not show that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, the evidence does support a finding that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

Accordingly, in considering the VA treatment without evidence of informed consent showing that the Veteran was aware that second degree burns were a possible complication, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that she has residuals of burns on the neck as a result of VA treatment  The evidence is in favor of the grant of compensation under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment.  Compensation under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of burns on the neck as a result of VA treatment is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


